                                                                            FILED
                                                                             DEC 3 0 2019
                                                                       Clerk, Us      . .
                                                                                     st"ct Court
                                                                           District OfM'
                                                                                 .     ontana
                                                                                Missou/a
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                           CR 19-43-M-DWM

              Plaintiff,                                    ORDER

        vs.

 ALLAN ROY GOODMAN,

              Defendant.


      The United States having moved unopposed to extend the deadline by which

to respond to Defendant's Brief in Support of Oral Rule 29 motion,

      IT IS ORDERED that the United States' motion (Doc. 104) is GRANTED.

The United States shall file its response on or before January 10, 2020.

      DATED this     38 "day of December, 2019.
